Citation Nr: 9900916	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to an increased (compensable) rating for a 
left ankle sprain.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1994.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a December 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for a right knee disorder and denied an increased 
(compensable) rating for a left ankle disorder.  Jurisdiction 
of the case was subsequently transferred to the St. 
Petersburg, Florida, RO.  In March 1997, the Board upheld the 
RO's denials of the veteran's claims.  The veteran filed a 
timely appeal to the United States Court of Veteran's Appeals 
(Court).  

In September 1998, the General Counsel for the Department of 
Veterans Affairs and the veteran's representative filed a 
Joint Motion for Remand.  The motion included a request to 
the Court to vacate the Board's decision and to remand the 
issues for development and readjudication.  The Court granted 
the Joint Motion, vacating and remanding the case to the 
Board.  

In correspondence received from the veteran, he indicated 
that he wished to claim an increased rating for his low back 
disorder and claimed service connection for muscle 
inflammation, a condition of the skeletal system and a skin 
disorder.  These claims are not inextricably intertwined with 
the current appeal, and they are referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

Regarding the veterans claim for service connection for a 
right knee disorder, the September 1998 Joint Motion 
indicated that the Board had used its own medical judgment in 
finding that the right knee pain noted in the service medical 
records was due to a pre-existing condition and that any pre-
existing knee disorder was not aggravated by service.  The 
Board is directed to obtain a thorough and complete medical 
examination to determine whether the appellants present 
right knee disorder is related to a knee disorder that pre-
existed service and whether that condition was aggravated by 
his military service.  

Regarding the issue of an compensable rating for a left ankle 
sprain, the September 1998 Joint Motion indicated that the 
record contains entries that document recurring complaints of 
pain upon use, and allegations by the veteran of functional 
limitation.  Despite these references, an examination 
regarding limitation of motion and functional loss due to 
pain in accordance with the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995), is not of record.  The court directs 
that an adequate medical examination be undertaken.  

Accordingly, an extensive orthopedic examination should be 
ordered. 

Therefore, the case is remanded for the following:

The veteran should be accorded an 
examination by an orthopedic specialist.  
The report of examination should include 
a detailed account of all manifestations 
of the left ankle and right knee 
disorders found to be present.  All 
necessary tests, including X-rays studies 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available and 
reviewed by the examiner prior to the 
examination.  Regarding the right knee 
disorder, the examiner should be asked to 
render an opinion concerning the etiology 
of any right knee pathology, and should 
specifically indicate whether any current 
pathology is related to a pre-service 
right knee disorder, and, if so, whether 
that disorder was aggravated by service.  
Regarding the left ankle disorder, the 
examiner must provide a thorough 
description of the appellants service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The specialist must provide a complete 
rationale for all conclusions reached.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
